DETAILED ACTION

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 16-27, drawn to a multilayer sheet.
Group II, claim 28, drawn to a process of producing a multilayer sheet.
Group III, claim 29, drawn to a thermoformed article.
Group IV, claim 30, drawn to a use of a multilayer sheet.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, III and IV lack unity of invention because even though the inventions of these groups require the technical feature of “A multilayered sheet comprising at least one layer of each of: - a surface layer A comprising a composite material, wherein said composite material comprises a first amorphous polymer having a glass transition temperature Tg1 and from 0.05 wt % to 4.0 wt % of a conductive material as based on the total weight of the composite material; - a substrate layer B comprising a polymer composition, wherein said polymer composition comprises at least 10 wt % as based on the total weight of the polymer composition of a second amorphous polymer having a glass transition temperature Tg2, the glass transition temperature Tg2 of the second amorphous polymer being higher than the glass transition temperature Tg1 of the first amorphous polymer ; the glass transition temperature being determined according to ISO 11357-2:2013; and wherein the second amorphous polymer has a heat deflection temperature of at least 85 °C as determined in accordance with ISO 75-2/A conditions 80 °C, 4H, 1.8 MPA, annealed; and further wherein at least one of the outer layers is the surface layer A.,” this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Miyakawa et al. (US 7,794,807) in view of Knoeppel et al. (US 2012/0289656). 
Miyakawa teaches a composite sheet which is useful for packaging IC’s (Col. 1, Lines 12-14). The composite sheet includes a substrate layer (layer A) made of a polystyrene resin and an ABS resin (“a substrate layer comprising a polymer composition”), a reinforcing layer (layer B) made of an ABS resin and a surface layer (layer C) made of a polystyrene resin which contains a conductive filler (“a surface layer comprising a composite material” & “at least one of the outer layers is the surface layer”) (Col. 1, Lines 55-62). The surface layer contains polystyrene and from 1 to 50% of carbon black (“a first amorphous polymer having a glass transition temperature Tg1 and from 0.05 wt% to 4.0 wt% of a conductive material based on the total weight of the composite material”) (Col. 5, Lines 1-35). The substrate layer may comprise from 98 to 50 parts by weight of ABS resin based on the total weight of polystyrene and ABS resin (“wherein the polymer composition comprises at least 10 wt% as based on the total weight of the polymer composition of a second amorphous polymer having a glass transition temperature Tg2”) (Col. 3, Lines 59-65). Miyakawa is silent with respect to the ABS resin having a heat deflection temperature of at least 85 °C as determined in accordance with ISO 75-2/A conditions 80 °C, 4H, 1.8 MPA, annealed, however, this material appears to be formed from an ABS resin with a melt flow rate of 5.5 cm3/ 10 min which is also taught by Miyakawa in that the ABS resin of substrate layer preferably has a melt flow rate of 2-6g/10 min, as such, one of ordinary skill in the art would appreciate that the overlapping use of materials for the second amorphous polymer would additionally overlap in 
Miyakawa is additionally silent with respect to the Tg of the second amorphous polymer being higher than the Tg of the first amorphous polymer.
Knoeppel teaches a high impact polystyrene composition which has high gloss and impact properties (Pg. 1, Paragraph [0002] and [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the polystyrene of the surface layer being the high impact polystyrene as taught by Knoeppel which have high gloss and high impact properties. Additionally, the materials for forming the first amorphous polymer and the second amorphous polymer appear to be high impact polystyrene and ABS resin, respectively (See claims 19 and 21, Applicant’s Specification, PGPUB, Pg. 11, Paragraphs [0194] and [0198]). As such, one of ordinary skill in the art would appreciate that the use of high impact polystyrene as the first amorphous polymer and an ABS resin being used as the second amorphous polymer, as taught by the combination of Miyakawa in view of Knoeppel, would result in the second amorphous polymer having a higher Tg than the first amorphous polymer.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783